Case 2:20-cv-01740-JAK-PJW Document 171-1 Filed 06/16/20 Page 1 of 6 Page ID
                                 #:38193




                                Exhibit A
Case 2:20-cv-01740-JAK-PJW Document 171-1 Filed 06/16/20 Page 2 of 6 Page ID
                                 #:38194
Case 2:20-cv-01740-JAK-PJW Document 171-1 Filed 06/16/20 Page 3 of 6 Page ID
                                 #:38195
Case 2:20-cv-01740-JAK-PJW Document 171-1 Filed 06/16/20 Page 4 of 6 Page ID
                                 #:38196
Case 2:20-cv-01740-JAK-PJW Document 171-1 Filed 06/16/20 Page 5 of 6 Page ID
                                 #:38197
Case 2:20-cv-01740-JAK-PJW Document 171-1 Filed 06/16/20 Page 6 of 6 Page ID
                                 #:38198
